DAVID A. DITTRICK and DARLENE DITTRICK, Petitioners Below, Appellants,
v.
JAMES CHALFANT, Respondent Below, Appellee.
No. 191, 2007.
Supreme Court of Delaware.
Submitted: September 12, 2007.
Decided: September 17, 2007.
Before STEELE, Chief Justice, BERGER and JACOBS, Justices.

ORDER
JACK B. JACOBS, Justice.
This 17th day of September, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Court of Chancery[1] should be affirmed on the basis of and for the reasons set forth in its decision dated April 4, 2007.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery is AFFIRMED.
NOTES
[1]  Although the Order being appealed was arguably interlocutory at the time it was filed (because of the pendency of an application for attorneys' fees), the appellants have waived their challenge to the denial in the trial court of their attorneys' fee application. The result is to render the judgment a final judgment for appeal purposes, and to obviate any jurisdictional issue.